Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 26, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
As a result of receiving a peer evaluation which he perceived to be negative, claimant resigned his position as an assistant professor at the end of the 1989-1990 academic year. Even if the possibility existed that claimant would be discharged, which was not definite, the testimony and evaluation revealed that this would not occur until at least the end of the 1990-1991 academic year as several steps were necessary before such a decision could be reached. In essence, claimant left his job in anticipation of being discharged, which does not constitute good cause for leaving one’s employment. Any *564remaining contentions raised by claimant have been considered and rejected as lacking in merit.
Mikoll, J. P., Mercure, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.